Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,613,360 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

17/065,806 (present invention claim 21)		USP 8,613,360 B2 (claim 1)
A system comprising: a vibratory separator comprising an inlet end configured to receive a flow of slurry including drilling fluid and drill cuttings
A system comprising: a housing having an inlet end and an outlet end; a basket movably mounted in the housing; a vibrator coupled to the basket
a plurality of screens configured to receive the flow of slurry there across and to permit at least a portion of the drilling fluid of the slurry to pass through the plurality of screens;
a first shaker screen held by the basket proximate the inlet end of the housing; a second shaker screen held by the basket proximate the outlet end of the housing
one or more sumps disposed underneath the plurality of screens, the one or more sumps configured to receive the drilling fluid passing through the plurality of screens
a first sump below the first shaker screen proximate the inlet end of the housing; a second sump below the second shaker screen proximate the outlet end of the housing
a pressure differential device fluidly coupled to at least one sump of the one or more sumps and configured to generate a pressure differential between a vapor space above at least one screen of the plurality of screens and a vapor space between the at least one screen and the at least one sump of the one or more sumps
a pressure differential device fluidly connected to the first sump wherein the pressure differential device generates a vacuum below the first shaker screen
a toggling device fluidly coupled to the pressure differential device and the at least one sump of the one or more sumps and configured to adjust the pressure differential between static and a full vacuum in the vapor space between the at least one screen and the at least one sump of the one or more sumps
a first toggling device between the first sump and the pressure differential device wherein the first toggling device intermittently toggles from a open or partially open position to a closed or partially closed position to intermittently reduce the vacuum generated by the pressure differential device

a second toggling device wherein the pressure differential device is connected to the second sump and the second toggling device is between the pressure differential device and the second sump wherein the pressure differential device generates a vacuum below the second shaker screen and further wherein the second toggling device intermittently toggles from the open or partially open position to the closed or partially closed position to intermittently reduce the vacuum generated by the pressure differential device




The claims are not distinct as follows: Both sets of claims disclose an inlet, a plurality of screens, one or more sumps under the screens, a pressure differential device coupled to at least one sump, and a toggling device.  Claims 22-30 of the present invention corelate to claims 2-8 of USP 8,613,360.

Claims 31-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, 15, and 16 of U.S. Patent No. 10,094,183 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

17/065,806 (present invention claim 31)		USP 10,094,183 B2 (claim 1 and 16)
A method comprising: feeding a slurry to an inlet end of a vibratory separator, the slurry including drilling fluid and drill cuttings
A method comprising: introducing material to a shaker having a plurality of screens

Drilling fluid and drill cuttings (claim 16)
flowing the slurry over a plurality of screens extending from the inlet end to a discharge end of the vibratory separator, wherein at least one sump is positioned beneath the plurality of screens


collecting at least a portion of the drilling fluid passing through the plurality of screens in the at least one sump
flowing the material over the plurality of screens; collecting a liquid portion of the material and air or vapor passing through an inlet screen of the plurality of screens located adjacent an inlet end of the shaker in a first sump; 


collecting a liquid portion of the material and air or vapor passing through a discharge screen of the plurality of screens located adjacent a discharge end of the shaker in a second sump
generating a pressure differential between a vapor space above at least one screen of the plurality of screens and a vapor space between the at least one screen and the at least one sump
utilizing a pressure differential device to create a constant pressure differential between a space above the inlet screen and the first sump to pull all of the liquid portion of the material and the air or vapor from the first sump to a degassing chamber; utilizing the pressure differential device to create a pressure differential between a space above the discharge screen and the second sump to pull all of the liquid portion of the material and the air or vapor from the second sump to the degassing chamber
adjusting the pressure differential between static and a full vacuum between the vapor space above the at least one screen of the plurality of screens and the vapor space between the at least one screen and the at least one sump, such that the pressure differential prevents stalling of the slurry on the at least one screen of the plurality of screens
pulsing the pressure differential created between the space above the discharge screen and the second sump from a static pressure differential to a partial or full vacuum, such that the pressure differential prevents stalling of the material on at least one of the plurality of screens


The claims are not distinct as follows: Both sets of claims disclose feeding a slurry of material, flow the slurry over a plurality of screens with sumps positioned below, generating a pressure differential between the screen and sump, collecting a portion of the fluid, and adjusting the pressure differential between static and a full vacuum as to prevent stalling of the material on a screen.  Claims 32-35 of the present invention corelate to claims 1, 13, 15, and 16 of USP 10,094,183 B2.

17/065,806 (present invention claim 36)		USP 10,094,183 B2
A method comprising: feeding a slurry to an inlet end of a vibratory separator, the slurry including drilling fluid and drill cuttings
A method comprising: introducing material to a shaker having a plurality of screens
flowing the slurry over a plurality of screens extending from the inlet end to a discharge end of the vibratory separator, the plurality of screens including a first screen disposed adjacent the inlet end and a second screen disposed adjacent the discharge end, wherein a first sump is positioned beneath the first screen and a second sump is positioned beneath the second screen
flowing the material over the plurality of screens; collecting a liquid portion of the material and air or vapor passing through an inlet screen of the plurality of screens located adjacent an inlet end of the shaker in a first sump; collecting a liquid portion of the material and air or vapor passing through a discharge screen of the plurality of screens located adjacent a discharge end of the shaker in a second sump
applying at least a partial vacuum to at least one of the first sump and the second sump, wherein applying the at least the partial vacuum to the first sump generates a first pressure differential between a vapor space above the first screen and a vapor space between the fist screen and the first sump, and wherein applying the at least the partial vacuum to the second sump generates a second pressure differential between a vapor space above the second screen and a vapor space between the second screen and the second sump
utilizing a pressure differential device to create a constant pressure differential between a space above the inlet screen and the first sump to pull all of the liquid portion of the material and the air or vapor from the first sump to a degassing chamber; utilizing the pressure differential device to create a pressure differential between a space above the discharge screen and the second sump to pull all of the liquid portion of the material and the air or vapor from the second sump to the degassing chamber
adjusting at least one of the first pressure differential and the second pressure differential via a toggling device, such that stalling of the slurry on at least one of the first screen and the second screen is prevented
pulsing the pressure differential created between the space above the discharge screen and the second sump from a static pressure differential to a partial or full vacuum, such that the pressure differential prevents stalling of the material on at least one of the plurality of screens


The claims are not distinct as follows: Both sets of claims disclose feeding a slurry of material, flow the slurry over a plurality of screens with sumps positioned below, generating a pressure differential between the screen and sump, collecting a portion of the fluid, and adjusting the pressure differential between static and a full vacuum as to prevent stalling of the material on a screen.  Claims 32-35 of the present invention corelate to claims 1, 8, 15, and 16 of USP 10,094,183 B2.

Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method where degassing the drilling fluid in the degassing chamber to form a vapor and a degassed liquid and venting the vapor from the degassing chamber via the vent.  The closest prior art does not disclose or make obvious flowing the degassed liquid from the degassing chamber to a mud tank via the second flow line in conjunction with the other structures in claim 34.
The closest prior art discloses a method where degassing the drilling fluid in the degassing chamber to form a vapor and a degassed liquid and flowing the vapor from the degassing chamber to the pressure differential device via a first flow line.  The closest prior art does not disclose or make obvious flowing the degassed liquid from the degassing chamber to a mud tank via the second flow line in conjunction with the other structures in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653